Name: Council Regulation (EEC) No 1591/84 of 4 June 1984 concerning the conclusion of the Cooperation Agreement between the European Economic Community, of the one part, and the Cartagena Agreement and the member countries thereof - Bolivia, Colombia, Ecuador, Peru and Venezuela - of the other part
 Type: Regulation
 Subject Matter: international affairs;  cooperation policy;  extra-European organisations
 Date Published: nan

 8.6.1984 EN Official Journal of the European Communities L 153/1 COUNCIL REGULATION (EEC) No 1591/84 of 4 June 1984 concerning the conclusion of the Cooperation Agreement between the European Economic Community, of the one part, and the Cartagena Agreement and the member countries thereof  Bolivia, Colombia, Ecuador, Peru and Venezuela  of the other part THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community should approve, for the attainment of its ends in the sphere of external economic relations, the Cooperation Agreement with the Cartagena Agreement and the member countries thereof; whereas certain forms of economic cooperation provided for by the Agreement exceed the powers of action specified in the field of the common commercial policy, HAS ADOPTED THIS REGULATION: Article 1 The Cooperation Agreement between the European Economic Community and the Cartagena Agreement and the member countries thereof is hereby approved on behalf of the Community. The text of the Cooperation Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 10 of the Agreement (3). Article 3 The Community shall be represented, within the Joint Cooperation Committee set up by Article 5 of the Cooperation Agreement, by the Commission assisted by representatives from the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS (1) OJ No C 325, 30. 11. 1983, p. 3. (2) OJ No C 127, 14. 5. 1984, p. 204. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.